Bleckley, Chief Justice.
The declaration is recited at large in the official report. On motion (equivalent to a general demurrer) it was dismissed by the court because no sufficient cause of action was set forth. Had the declaration consisted alone of the first part of it, together with the bill of particulars annexed, this disposition of the case would have been manifestly incorrect, fo.r in that event there would have been a cause of action for services rendered during the four months from January 9th to May 9th, 1888, and for board during the same period, the former *440item amounting to $500 and the latter to $40 ; -but the intervening allegations in the declaration—taking them as they must be taken, most strongly against the pleader—put a complete negative upon this supposed cause of action. From them it is plainly inferable that no services were rendered, but that the plaintiff only held himself ready to render them, and this under a contract not made with the corporation, but with the Atlanta & Hawkinsville Railroad Company, which latter, so far from being alleged to be identical with the former, it is not even described as a corporation at all. "W"e see not how the plaintiff's readiness to perform services for the corporation under a contract with the other company, would subject the corporation to pay for such services. The fact that it had paid for similar services actually rendered it under the alleged contract with the other company, would not make it liable for services not rendered under that contract, there being no allegation that the contract had been adopted by the corporation and made its own.
There is no allegation that the plaintiff, had been discharged, much less that he had been wrongfully discharged, from the employment of any one. He could therefore get no damages or compensation for any breach of his contract of employment by reason of discharge. He avers that he was notified that, owing to the condition of the work, his services would not be needed for the present, and he could take a rest; but does not allege from whom this notice came, whether from the Atlanta & Hawkinsville Railroad Company, or the Atlanta & Florida Railroad Company, the corporation against whom he has brought suit, or from some stranger. Nor does'he allege that he objected to taking a rest; and if he consented to it, we think the fair inference would be that he tacitly agreed to rest without being paid for it. It is hardly probable that either *441lie or the other party, whosoever that was, would expect his compensation to go on while he was resting. If he objected to a cessation of active employment whilst the work was not in condition to proceed, he should so have alleged in his declaration, and doubtless would have so alleged had the fact heen true, the rule being as above stated, that the pleadings of a party are to be taken most strongly against him.
We sum up by simply grouping together the three grounds on which (not standing singly but taken all together) weaffirm the judgment: (1) No contract is alleged between the plaintiff and the defendant; (£) no wrongful discharge of the plaintiff from .the employment of any one is alleged; (3) it is not averred that he objected to taking the rest, or submitting to a temporary suspension of active service under his contract with the Atlanta & Ilawkinsville company.

Judgment affirmed.